DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 6-10, filed 6/1/2022, with respect to USC 103 have been fully considered and are persuasive.  The rejection of claims 21-40 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend Para. 1 of the Specification as follows:
This application is a Continuation of U.S. Patent Application No. 15/303,698 filed on October 10, 2016, now US Patent 10363349; which is a National Stage Application claiming priority to International Application No. PCT/US15/26014 filed on April 15, 2015, which claims the benefit of priority to U.S. Provisional Patent Application No. 61/979,925, filed April 15, 2014, the contents of which are incorporated by reference herein in their entirety and for all purposes.

Allowable Subject Matter
Claim 21-40 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21-40 are allowed over the cited prior art because the Examiner found that none of the cited prior art discloses a cannula having one or more outlets ... an impeller positioned in the cannula, the impeller comprising a shaft on which the impeller is mounted and a rotating hub configured to pump blood through the outlets along a longitudinal axis when the impeller is rotated at an operational speed, wherein the heart pump is configured to adjust a flow rate through the one or more outlets by providing relative motion between the cannula and the impeller along the longitudinal axis while the impeller is rotating, the relative motion between the cannula and the impeller created by moving the shaft longitudinally relative to the cannula in combination with the rest of the claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792